   Case 2:20-cv-00306-MHT-CSC Document 27 Filed 07/22/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JEFFERY ALLEN McCLELLAN,          )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )            2:20cv306-MHT
                                  )                 (WO)
DR. TIMOTHY STONE,                )
                                  )
     Defendant.                   )

                        OPINION AND ORDER

    The plaintiff, a state prisoner, filed a motion for

preliminary    injunction      seeking      to    be   transferred      to

another prison for safety reasons.                This case is before

the court on the recommendation of the United States

Magistrate    Judge     that    the    plaintiff’s        motion       for

preliminary    injunction       be    denied.          There    are     no

objections to the recommendation.                Upon an independent

and de novo review of the record, it is ORDERED as

follows:

    (1) The      recommendation        of        the   United    States

Magistrate Judge (doc. no. 23) is adopted.
   Case 2:20-cv-00306-MHT-CSC Document 27 Filed 07/22/20 Page 2 of 2




    (2) The motion for preliminary injunction (doc. no.

5) is denied.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 22nd day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
